    Case
MIE (Rev. 9/09)2:19-cv-13769-TGB-RSW                       ECF
               Order Regarding Reassignment of Companion Case - Civil No.   5 filed 01/30/20      PageID.200    Page 1 of 1



                                                  UNITED STATES DISTRICT COURT
                                                  EASTERN DISTRICT OF MICHIGAN

Argonaut Insurance Company,


                      Plaintiff(s),                                           Case No. 19-13769

v.                                                                            Honorable Denise Page Hood

City of Warren, et al.,                                                       Magistrate Judge David R. Grand


                      Defendant(s).
                                                                     /

                               ORDER REGARDING REASSIGNMENT OF COMPANION CASE

         This case appears to be a companion case to Case No.            17-11260      . Pursuant to E.D. Mich LR
83.11, the Clerk is directed to reassign this case to the docket of the Honorable Terrence G. Berg
and Magistrate Judge R. Steven Whalen                     .


                                                                              s/Denise Page Hood
                                                                              Denise Page Hood
                                                                              United States District Judge

                                                                              s/Terrence G. Berg
                                                                              Terrence G. Berg
                                                                              United States District Judge




           Pursuant to this order, case assignment credit will be given to the appropriate Judicial Officers.
           Case type: CIVIL

        If the District Judge assigned to the companion case is located at another place of holding court, the office
code will be changed accordingly.


Date: January 30, 2020                                                       s/N. Ahmed
                                                                             Deputy Clerk

cc:     Parties and/or counsel of record
        Honorable Terrence G. Berg
